UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a 0 Se EE em --X
JUDY SUGAR, : OMRON i
Plaintiff, 200g ALLY Bryn |
Vv. ORDER meee W3/ror _-
GREENBURGH ELEVEN UNION FREE : 18 CV 67 (VB)
SCHOOL DISTRICT and ELTON :
THOMPSON, in his individually capacity,
Defendants.
---~ x

 

On December 11, 2019, defendants Greenburgh Eleven Union Free School District and
Elton Thompson filed under seal a motion to enforce a settlement agreement. (Doc. #79).
Defendants assert the settlement agreement memorializes settlement terms plaintiff and
defendants agreed to on March 25, 2019, during a settlement conference before Magistrate Judge
McCarthy.

By Order dated January 24, 2020, the Court extended to March 31, 2020, plaintiffs time
to retain new counsel and/or oppose the motion. (Doc. #88). The January 24 Order warned
plaintiff her opposition to the motion would be due March 31, 2020, whether or not she has
retained new counsel by that date, and that if plaintiff failed to oppose the motion by March 31,
2020, the Court may deem the motion unopposed and fully submitted.

To date, plaintiff has failed to oppose the motion.
Accordingly, it is HEREBY ORDERED:

The Court sua sponte extends to April 17, 2020, plaintiff’s time to retain counsel and/or
oppose the motion to dismiss. To be clear, plaintiff’s opposition is due April 17, 2020, whether
or not she has retained new counsel by that date. If plaintiff fails to oppose defendant’s
motion by April 17, 2020, the Court will deem the motion unopposed and fully submitted.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order
would not be taken in good faith, and therefore in forma pauperis status is denied for the
purposes of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: April 3, 2020
White Plains, NY
SO ORDERED:

ul

Vincent L. Briccetti
United States District Judge

 

 
